Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the respective number of bores recited in claims 4-6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first bore".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second bore".  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites, “a first bore and a second bore”. It is unclear and indefinite whether applicant intends these first and second bores to be the same as or different from the first and second bores recited in claim 1. For purposes of examination, the office regards the bores recited in claim 3 to be the same as the bores recited in claim 1.
Claim 9 recites, “a magnet and a Hall-effect sensor arranged on the ball valve body and the operating stem”. It is unclear and indefinite which structure (i.e. ball valve body or operating stem) the magnet and Hall-effect sensor are arranged on.
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4, 7, and 8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (U.S. Patent 4,130,128).
In regards to claim 1, Kaneko discloses a ball valve assembly, comprising: a valve body (1) having a single inline fluid passage (3) therethrough between an inlet port and an outlet port, the single inline fluid passage (3) having a central longitudinal axis; a valve seat (5) disposed within the valve body (1); a ball valve (10) sealingly seated in the valve seat (5); an operating stem (4) having a rotation axis transverse to the central longitudinal axis of the single inline fluid passage (3), the operating stem (4a) rotationally fixed with respect to the ball valve (10) and rotatably journaled to the valve body (1) such that rotation of the operating stem (4a) about the rotation axis rotates the ball valve (10) within the valve seat (5); at least two bores (11 and 13) extending through the ball valve (1), each of the at least two bores (11 and 13) having a central axis disposed along a plane coincident with the central longitudinal axis of the single inline fluid passage (3), the central axis of the first bore (11) intersecting with the central axis of the second bore (13), whereby the ball valve (10) is capable of rotating between a fully open position in which the central axis of any one of the at least two bores (11 and 13) is aligned with the central longitudinal axis of the single inline passage (3) of the valve body (1) and a fully closed position in which no portion of any one of the at least two bores (11 and 13) are in fluid communication with the single inline passageway (3) of the valve body (1).
In regards to claim 2, the at least two bores (11 and 13) comprise the first bore (11) and the second bore (13) and wherein the central axis of the first bore (11) and the central axis of 
In regards to claim 4, the at least two bores comprise three bores (51, 54 and 55), with the central axis of each of the three bores intersecting at an angle of 60 degrees such that 1/12th of a full rotation of the ball valve (50) in either direction of rotation from the fully open position moves the ball valve to the fully closed position. See Fig. 5 and col. 3, lines 22-57.
In regards to claim 7, an actuator (4) coupled to an end of the operating stem (4a), the actuator (4) capable of rotating the ball valve (10).  
In regards to claim 8, the actuator (4) is capable to increment the rotation of the ball valve (10) only between the fully open position and the fully closed position. See col. 2, lines 22-24, which disclose that torque cylinder 4 controls the angular position of the ball valve. 
Claim(s) 1, and 3, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (U.S. Patent 4,655,078).
In regards to claim 1, Johnson discloses a ball valve assembly, comprising: a valve body (12) having a single inline fluid passage therethrough between an inlet port (14) and an outlet port (16), the single inline fluid passage having a central longitudinal axis; a valve seat (32, 34) disposed within the valve body (12); a ball valve (30) sealingly seated in the valve seat (32, 34); an operating stem (66) having a rotation axis transverse to the central longitudinal axis of the single inline fluid passage, the operating stem (66) rotationally fixed with respect to the ball valve (30) and rotatably journaled to the valve body (12) such that rotation of the operating stem (66) about the rotation axis rotates the ball valve (30) within the valve seat (32, 34); at 
In regards to claim 3, the at least two bores comprise a first bore (38) and a second bore (36), the first bore (38) having a first open end and a second open end, the second bore (36) having a third end and a fourth end, wherein the central axis of the first bore (38) and the central axis of the second bore (36) intersect one another such that an angle a between the first open end and the third end is less than 90 degrees and an angle p between the second open end and the third end is greater than 90 degrees.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko.

In addition to disclosing three bores equally spaced about a circumference of the ball valve, Kaneko further discloses that more than two passages may be provided in the ball valve (col. 3, line 68 – col. 4, line 2).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided the ball valve of Kaneko having four or five bores (as recited in claims 4 and 5, respectively) equally spaced about the circumference of the ball valve so as to facilitate the control of a greater number or amount of chemical materials as taught by Kaneko. See col. 3, lines 11-21.
Claim 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Robson (U.S. Publication 2015/0053283)
Kaneko discloses all of the elements as discussed above.
Kaneko does not specifically disclose a magnet and a Hall-effect sensor arranged on the ball valve body and the operating stem for generating a signal indicative of a position of the ball valve with respect to the fully open position or the fully closed position. However, Robson teaches a rotary valve that includes a magnet (44) arranged on a valve stem and a Hall-effect sensor array (30) arranged on a valve body.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the ball valve assembly of Kaneko having a position sensor arrangement to precisely determine the rotational position of the valve member as taught by Robson (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753